By the Court.
The transcript and petition in error in this case were properly filed in this court within one year from the rendition of the judgment in the court below. After the expiration of one year from the time the judgment was rendered the plaintiff in error asked for and obtained leave to amend his petition in error by making new assignments. The defendant now moves to strike the petition in error from the files, upon the ground that as the amendment was made after *280the expiration of a year from the date of the judgment the court did not acquire jurisdiction of the amendment. A petition in error is within the provisions of the code as to amendments. Spencer v. Thistle, ante p. 201. And may be amended in any case when the amendment will be in furtherance of justice. The amendment may be made as to any matter embraced in the record, which may be assigned for error, the transcript for that purpose being the case, and the power of amendment as to all matters in the transcript proper to be considered is entirely within the discretion of the court. The motion must be overruled.
Motion overruled.